Citation Nr: 1548599	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  06-23 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

l. Entitlement to a compensable rating for hiatal hernia with reflux esophagitis. 

2.  Entitlement to a rating in excess of 50 percent for atypical anxiety disorder with depression prior to May 24, 2010. 
 
3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel

INTRODUCTION

The Veteran served on active duty from April 1962 to July 1966, January 1967 to August 1967, and April 1972 to June 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In February 2010, the Board remanded the case and it now returns for further appellate review. 

As noted in the February 2010 remand, the September 2005 rating decision also denied entitlement to compensable rating for hemorrhoids, and the Veteran filed a notice of disagreement in September 2005.  A statement of the case was issued in May 2006.  However, in his July 2006 substantive appeal, the Veteran expressly limited his appeal to the anxiety, hernia, and TDIU issues.  Thus, the issue of entitlement to a compensable rating for hemorrhoids is not before the Board.

On hid July 2006 substantive appeal, the Veteran indicated that he wished to testify at a Board hearing.  In the February 2010 remand, the Agency of Original Jurisdiction (AOJ) was directed to schedule the Veteran for a hearing before the Board.  In a November 2013 letter, the Veteran was notified that his requested Board hearing was scheduled for January 2014.  However, prior to the hearing in January 2014, the Veteran withdrew his request for a Board hearing.  See 38 C.F.R. §§ 20.702(e), 20.704(e) (2015). 

During the pendency of the appeal, in an April 2011 rating decision, the AOJ awarded a 100 percent rating for the Veteran's atypical anxiety disorder with depression, effective May 24, 2010.  Inasmuch as a rating higher than 50 percent is available prior to May 24, 2010, and inasmuch as a claimant is presumed to be maximum available benefit for a given disability, the claim for higher rating, as reflected on the title page, remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Board notes that, as the Veteran was granted the maximum rating of 100 percent for his service-connected atypical anxiety disorder with depression effective May 24, 2010, the issue of entitlement to a higher rating for such disability since May 24, 2010, is no longer before the Board. 

In the April 2011 rating decision, the AOJ also determined that, in light of the 100 percent rating assigned for the Veteran's psychiatric disability, his claim for a TDIU since May 24, 2010, was no longer on appeal because it was precluded by law.  However, the Board finds that the issue of entitlement to a TDIU remains viable for the entire appeal period.

In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that the award of a 100 percent rating does not render moot a claim of entitlement to a TDIU.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the Court determined that a separate TDIU predicated on one disability (although perhaps not ratable at the schedular 100-percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain or obtain the TDIU even where a 100 percent schedular rating also has been granted.  Bradley, at 293-94.  Because of this holding, VA's General Counsel withdrew VAOPGCPREC 6-99, which was contrary to the holding of Bradley.  See 75 Fed. Reg. 11229-04 (March 10, 2010).  Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating.  See id.  Therefore, the Veteran's claim of entitlement to TDIU for the entire appeal period is still viable and remains on appeal. 

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  Review of those files reveals VA treatment records that have been considered by the AOJ in the July 2013 supplemental statement of the case and a July 2015 brief by the Veteran's representative.  The remainder of the documents in such files are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Regarding the claim of entitlement to an increased rating for his psychiatric disability, in a June 2013 letter, the AOJ noted that the Veteran reported treatment for such disability from Dr. Allred and requested that he complete and submit a VA Form 21-4142 (Authorization and Consent to Release Information to VA) so as to allow VA to obtain such records.  Subsequently, in August 2013, the Veteran returned the requested VA Form 21-4142 for Dr. Allred, but did not report the dates of treatment.  To date, no effort has been made to obtain such records.  Therefore, a remand is necessary to do so.

Referable to the Veteran's claim for a compensable rating for his hiatal hernia with reflux esophagitis, the Board notes that such currently is rated as noncompensable under 38 C.F.R. § 4.114, Diagnostic Code 7346.  Such Diagnostic Code provides for a 60 percent rating for hiatal hernia where there are symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent rating is warranted where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent rating is warranted where there are two or more of the symptoms of the 30 percent evaluation of less severity.  

At the Veteran's most recent VA examination in July 2010, there was no notation of any substernal or arm or shoulder pain, but in a November 2011 VA treatment note it was stated that he was hospitalized three months prior at the U.S. Air Force Academy Hospital for chest pain due to hiatal hernia.  Therefore, as the evidence suggests that the Veteran's hiatal hernia with reflux esophagitis may have increased in severity since the July 2010 VA examination, a remand is necessary in order to schedule her for an appropriate VA examination in order to assess the current nature and severity of such service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Regarding the Veteran's TDIU claim, when a schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one such disability, such is ratable at 60 percent or more and, if are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

The Veteran is currently service-connected for atypical anxiety disorder with depression (rated as noncompensable effective July 1, 1988, 50 percent disabling effective February 14, 2003, and 100 percent disabling effective May 24, 2010); cervical spine degenerative disc disease (rated as noncompensable effective July 1, 1988, 10 percent disabling effective January 23, 1992, 20 percent disabling effective November 9, 1995, and 30 percent disabling effective February 14, 2003); degenerative joint disease of the right shoulder (rated as 10 percent disabling effective July 1, 1988); degenerative disc disease of the lumbar spine (rated as noncompensable effective July 1, 1988, and 10 percent disabling effective January 23, 1992); hemorrhoids (rated as noncompensable effective July 1, 1988); and hiatal hernia with reflux esophagitis (rated as 10 percent disabling effective July 1, 1988, and noncompensable effective January 23, 1992).  The Veteran's combined disability rating is 20 percent effective July 1, 1988; 30 percent disabling effective January 23, 1992; 40 percent disabling effective November 9, 1995; 70 percent disabling effective February 14, 2003; and 100 percent disabling effective May 24, 2010.  

Although the record includes the results of various examinations for individual and, on occasion, some combined service-connected disabilities, the record does not include an examination addressing the combined functional effect of all the Veteran's service-connected disabilities on his activities of daily living, to include employment.  The Board finds that such "combined effects" opinion is needed to resolve the Veteran's claim for a TDIU.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  In this regard, the Board is mindful that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical question, but rather, a determination that must be made by an adjudicator.  See 38 C.F.R. 
§ 4.16(a) (2014); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2014).  However, as medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity (see 38 C.F.R. § 4.10 and Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)), and given the noted deficiency in the record in this regard, further medical development of this claim is warranted.   The Board finds that a remand is necessary to afford the Veteran a VA examination that provides a full description of the effects of the Veteran's service-connected disabilities, singularly and jointly, on his ordinary activities, to include his employability.  

Additionally, while on remand, the Veteran should be given another opportunity to identify any outstanding treatment records referable to his service-connected disorders.  Thereafter, any identified records, to include updated VA treatment records dated from July 2013 to the present, should be obtained for consideration in the Veteran's appeal.  The AOJ should also obtain any outstanding records from the U.S. Air Force Academy Hospital in in relation to his hospitalization for his chest pain due to his hiatal hernia in 2011.  

Finally, both the June 2013 and July 2013 supplemental statement of the case did not address the issue of entitlement to a TDIU since May 24, 2010.  Thus, the AOJ should readjudicate the claim and consider all evidence submitted since the March 2011 supplemental statement of the case with regard to such aspect of the Veteran's TDIU claim. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records relevant to his service-connected disabilities.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include treatment records from U.S. Air Force Academy Hospital for his hospitalization for his chest pain due to his hiatal hernia in 2011; treatment records from his private psychologist, Dr. Allred; and VA treatment records dated from July 2013 to the present. 

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, the Veteran should be afforded VA examination to determine the current nature and severity of his hiatal hernia with reflux esophagitis.  The claims folder must be made available to the examiner and be reviewed in conjunction with the examination. 

The examiner should describe the nature and severity of all manifestations of the Veteran's hiatal hernia with reflux esophagitis.

The examiner should specifically indicate whether he has persistently recurrent epigastric distress, dysphagia, pyrosis, regurgitation, substernal or arm or shoulder pain, pain, vomiting, material weight loss, hematemesis, melena, and/or moderate anemia.  The examiner should also indicate whether such symptoms are productive of considerable or severe impairment of health.

All opinions expressed should be accompanied by a rationale.

3.  After completing the foregoing, schedule the Veteran for a VA examination to ascertain the impact of his service-connected disabilities on his ordinary activities, to include his employability.  The record contents must be made available for review.  

In this regard, the VA examiner should provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected disabilities  (atypical anxiety disorder with depression, cervical spine degenerative disc disease, degenerative joint disease of the right shoulder, degenerative disc disease of the lumbar spine, hemorrhoids, and hiatal hernia with reflux esophagitis) SINGULARLY and JOINTLY, on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

The VA examiner should provide two opinions.  He/she should provide an opinion for the period prior to May 24, 2010, and consider all of the Veteran's service-connected disabilities.  Then he/she should provide an opinion for the period since May 24, 2010, that does not take into account the Veteran's service-connected atypical anxiety disorder with depression.

All opinions expressed should be accompanied by supporting rationale.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include all evidence received since the March 2011 supplemental statement of the case for the issue of entitlement to a TDIU since May 24, 2010.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


